Citation Nr: 0701623	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service connected residuals of a right knee injury, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim.

In August 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In November 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury are 
manifested by subjective complaints of pain, swelling and 
giving way, but not ankylosis; recurrent subluxation or 
lateral instability; semilunar cartilage dislocation with 
frequent episodes of locking, pain, and effusion into the 
joint; knee flexion limited to 45 degrees; or knee extension 
limited to 10 degrees.

2.  The veteran's residuals of a right knee injury are 
manifested by pain, weakness and x-ray confirmed arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee injury, based on 
instability, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 
5259 (2006).

2.  The criteria for a separate 10 percent evaluation for 
service-connected right knee injury, based upon arthritis, 
have been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2003.  The veteran was told of 
the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in September 2003 and July 2006.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran's service-connected right knee injury is 
evaluated under Diagnostic Code 5259, which contemplates 
removal of semilunar cartilage, when symptomatic.  The 
current evaluation assigned to the service-connected 
disability is 10 percent.

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or in 
situations in which the claimant has full but painful range 
of motion, a separate compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010, with application of 38 C.F.R. 
§ 4.59 would still be available.

VAOPGPREC 9-98 also stated that the provisions of sections 
38 C.F.R. §§ 4.40 and 4.45 must be considered when evaluating 
a claim under Diagnostic Code 5259 as medical texts have 
stated that removal of the semilunar cartilage may result in 
complications, which can produce loss of motion.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Analysis

By a rating dated in November 1972, service connection was 
granted for residuals of injury to the right knee, rated 10 
percent disabling under Diagnostic Code 5259, effective 
December 1971.  The 10 percent evaluation assigned for that 
right knee disability has been in effect since then.  Under 
Diagnostic Code 5259, the 10 percent evaluation is the 
maximum rating allowed.  A rating in excess of 10 percent is 
not warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA medical treatment records show that in February and 
September 2003, the veteran was treated for complaints of 
pain and swelling in the right knee.  

The veteran was evaluated by Dr. E.E.S. of Mobile Family Care 
Center in June 2003.  Examination showed full range of motion 
of all joints.  The right knee flexion was 120 degrees and 
extension was to 0 degrees.  Neurologic examination showed 
motor strength 5/5 for all major muscle groups and there was 
no atrophy, asymmetry, or spasticity of the extremities 
found.  Fine motor movement was intact without impairment of 
dexterity.  The veteran was found to have osteoarthritis of 
the knees.

In September 2003, the veteran was afforded a VA examination.  
At that time, the veteran complained of having knee pain and 
swelling and stated that he had been unable to work as a 
painter for the past year and a half due to his knee 
condition.  Weight bearing was painful and he used a cane for 
ambulation and wore a sleeve.  He was able to go up a flight 
of stairs.  He described episodes of his right knee giving 
way with pivoting or twisting movements.  Physical 
examination revealed that he walked with a limp on the right, 
but was able to move around the room without a cane.  The 
knee lacked 5 degrees of extension and had 120 degrees of 
flexion.  He had marked pain on motion testing and there was 
an equivocal trace of swelling.  He had tenderness over the 
medial joint line, the medial patellofermoral joint, and 
superior aspect of the patella.  He showed guarding during 
the examination, but no definite instability was 
demonstrated.  Quadriceps strength was 4/5 and there was 
giving way secondary to marked pain on testing.  An X-ray 
report from March 2003 showed minor degenerative changes at 
the patellofermoral joint.  The veteran was diagnosed as 
having service-connected residuals of right knee injury 
postoperative and patellofermoral degenerative changes.  
Addressing DeLuca, the examiner stated that there was pain on 
motion and atrophy and weakness of the right quadriceps.  He 
opined that is was conceivable that pain and weakness would 
limit the veteran's function with attempts at increased 
levels of activity, but it was not feasible to attempt to 
express any of this in terms of additional limitation of 
motion as these matters could not be determined with any 
degree of medical certainty.  

In July 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  The veteran's 
complaints at that time mirrored his complaints during the 
September 2003 examination and he stated that nothing was 
new.  He reportedly had flare-ups of recurrent pain and 
swelling with increased levels of physical activity.  He 
continued to be unemployed at that time.  Physical 
examination showed that the veteran lacked 5 degrees of 
extension with 125 degrees of flexion on repetitive motion.  
There was no redness, heat, or swelling of the right knee.  
There was no pain on motion testing at that time.  He had 
some slight patellofermoral creitation on range of motion 
testing.  There was tenderness of the patellofermoral joint.  
No laxity was found and quadriceps strength was 4/5 on the 
right.  X-rays of the right knee showed mild degenerative 
changes.  He was diagnosed as having residuals of the right 
knee injury, postoperative and degenerative changes reported 
on x-ray.  Regarding DeLuca, the examiner stated that 
limitation of function due to repetitive use or during flare-
ups could not be determined without resort to mere 
speculation.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his right knee 
disability under all potentially appropriate diagnostic 
codes.  Although the veteran's right knee gave way during the 
September 2003 examination, the examiner attributed this to 
the pain he experienced during the examination and stated 
that there was no definite instability demonstrated.  This 
finding was affirmed by the July 2006 examiner who found that 
there was no laxity of the right knee.  Therefore, a separate 
rating under Diagnostic Code 5257 is not warranted.  

Furthermore, the veteran has never demonstrated or been 
diagnosed with ankylosis of the knee, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not 
for application.  

The veteran has reported that he has pain and weakness in his 
right knee.  VA is required to take pain symptoms into 
account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
DeLuca; VAGCOPPREC 9-98.  The Board finds that an evaluation 
higher than 10 percent based on functional limitation due to 
pain is not warranted.  While the veteran complained of pain 
and swelling in addition to warmth, giving way, weakness, and 
flare-ups in his right knee, VA examiners who conducted the 
September 2003 and July 2006 VA examinations did not find any 
additional functional limitation due to pain, weakness, 
fatigability, or incoordination with medical certainty and 
stated, in essence, that to find such would be mere 
speculation.  The veteran has been shown to have a range of 
motion in his right knee which is greater than even that 
required for a compensable rating under Diagnostic Codes 5260 
and 5261, and there is insufficient evidence of functional 
loss due to right knee pathology to support a conclusion that 
the loss of motion in the right knee more nearly approximates 
the criteria for a 20 percent rating under either Diagnostic 
Code 5260 or 5261, even with consideration of 38 C.F.R. §§ 
4.40 and 4.45.  As a result, the Board finds that any pain 
associated with the veteran's service- connected right knee 
disability is contemplated in the currently assigned 10 
percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 
supra.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for the right knee for painful motion 
and arthritis.

As stated above, according to VA General Counsel, in 
VAOPGPREC 9-98 (1998), when radiologic findings of arthritis 
are present, a veteran whose knee disability is evaluated 
under Diagnostic Code 5259 is also entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
claimant has full but painful range of motion, with 
application of 38 C.F.R. § 4.59.

The Board finds that the above-described clinical findings 
establish that the veteran has painful motion in the right 
knee and arthritis warranting a separate 10 percent 
evaluation for that knee.  X-rays have shown that the veteran 
had degenerative changes and osteoarthritis in the right knee 
and VA examiners confirmed that the veteran had painful 
motion and weakness with some limitation of motion (extension 
is limited to 5 degrees).  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 1 
Vet. App. 411 (1991).  

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  
Although movement is painful, the veteran has nearly full 
range of motion.  The veteran's limitation of motion reported 
during the September 2003 and July 2006 VA examinations is 
not severe enough to warrant a higher evaluation under 
Diagnostic Codes 5260 and 5261 as it does not amount to more 
than a compensable rating.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the service-connected residuals of a right knee injury are 
any more than 10 percent disabling based on arthritis.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service connected residuals of a right knee injury, 
postoperative, is denied.

Entitlement to a separate 10 percent evaluation for arthritis 
in the right knee is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


